Citation Nr: 1505292	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-06 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a disability manifested by tightness in the chest, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.
 
4.  Entitlement to service connection for a disability manifested by muscle twitches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a nerve disorder, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to July 1991.  His service included duty in Southwest Asia from January to May 1991.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Louisville, Kentucky.

The Board remanded the claims herein for additional development and readjudication in January 2013.  The claims file has been returned to the Board for further appellate adjudication.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case as to the issues of services connection for a right shoulder disorder, right and left hip disorders, a disability manifested by tightness in the chest, a disability manifested by muscle twitches, and a nerve disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  In this regard, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

In this regard, the Board notes at the outset that the prior remand ordered all outstanding VA treatment records to be obtained and associated with the claims file.  Although the AOJ obtained a 1992 x-ray result, specifically indicated as necessary in the prior remand, there is no indication in the claims file that the Veteran's more recent outstanding records were retrieved or obtained.  Thus, remand is required for such development.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

 Right Shoulder Disorder

The Veteran's service treatment records are negative for complaints, treatment or diagnosis of a chronic right shoulder disorder.  Following service, a VA examination report dated in February 1992 shows that the Veteran reported that while in service, a heavy object fell on his right shoulder, and that he continued to have pain and popping in the shoulder.  Physical examination revealed full range of motion.  The diagnosis was history of injury to the right shoulder with occasional pain.  The report shows that X-rays of the right shoulder were ordered.  However, the associated X-ray findings only provide results of a left shoulder study and not a right shoulder study.  

The Veteran was afforded a VA examination to determine the etiology of his right shoulder disability in April 2013.  The examiner indicated that the Veteran's right shoulder disability was less likely than not related to service, basically, because there was no evidence of treatment during service.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The AOJ must obtain an additional opinion which considers the Veteran's contentions concerning his right shoulder.  

Right and Left Hip Disorders

The Veteran's service treatment records are negative for complaints, treatment or
diagnosis of a chronic right or left hip disorder active service.  Following service, VA examination reports dated in August 1991, February 1992, and August 1994 are also negative of reported symptoms associated with a right or left hip disorder. Similarly, a VA Gulf War Registry Examination report dated in March 2006 shows no diagnosis related to the right or left hips.

At a VA examination in June 2011, the Veteran reported having aching hips since his time in service.  He described pain and stiffness of both hips.  Physical examination revealed pain on motion and after repetitive use.  The diagnosis was trochanteris bursitis of the bilateral hips.  The VA examiner concluded that the bilateral hip disorders were less likely than not caused by or a result of a specific exposure event in service.  While the VA examiner concluded that the right and left hip disorder were less likely than not caused by or a result of a specific exposure event in service, an opinion was not provided as to whether such current disorders are otherwise manifested as a direct result of active service. 

The Veteran was afforded an additional VA examination in April 2013.  The examiner indicated that the Veteran had no current diagnosis concerning his bilateral hips.  In this regard, it is now well settled that as long as the Veteran had a diagnosed disability at some point during the pendency of the claim, service connection criteria requiring a current disability are satisfied.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, an opinion of etiology must be offered as to the claim.

Tightness in the Chest

In the Veteran's July 1991 separation report of medical history he indicated having shortness of breath and pain or pressure in the chest.  The examiner elaborated that the Veteran had chest pains and tightness since he returned from Saudi Arabia.

During a June 2011 VA examination, the Veteran reported that he was often short of breath and that he felt his chest was tight when breathing deeply.  The VA examiner provided no diagnosis for the condition, suggesting that PTSD might be associated with a sense of chest tightness, but that this was unclear.  The examiner did not discuss the in-service reports of chest pains and tightness as set forth in the July 1991 separation report of medical history. 

The Veteran was afforded an additional VA examination in April 2013.  The examiner indicated that the Veteran had no current diagnosis concerning the tightness in his chest.  However, in another portion of the examination report, the examiner checked that the Veteran had a "other pulmonary conditions, pertinent physical findings or scars due to pulmonary conditions"; creating an inherent contradiction within the report.  Thus, an additional opinion must be obtained.


Muscle Twitches and Nerve Disorder

A lay statement dated in August 2006 shows that the Veteran was observed experiencing uncontrollable muscle spasms of his upper arm.  They were noticeable even with a T-shirt on.  The pulsating was said to last quite a while.  It was also noted that this same pulsation had been observed on the Veteran's face as well.

The June 2011 VA examination report shows that the Veteran reported the onset of muscle twitching in the face, arms, legs, back, and fingers, which would occur daily.  This was said to have become progressively worse since onset in 1991.  The examiner provided no diagnosis for muscle twitching.  The examiner indicated that although coarse twitching of muscle groups in the torso and shoulder was noted on examination, they did not appear to fulfill the criteria for any known movement disorder.  The examiner added that this might be related to the Veteran's PTSD, but this was unknown. 

Thereafter, the Veteran underwent a VA neurological disorders examination in July 2011.  However, the VA examiner limited the scope of the examination to the Veteran's headaches. 

The Veteran was afforded an additional VA examination in April 2013.  The examiner indicated that the Veteran had no current diagnosis concerning the claimed muscle twitches and nerve disorder in his chest.  

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established for a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi- symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection. 

The law governing Gulf War diseases also codified the same list of signs and symptoms of an undiagnosed illness as had previously been included in 38 C.F.R. § 3.317.  Signs or symptoms that may be manifestations of an undiagnosed illness or a chronic multi-symptom illness include the following, but are not limited to: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g). 

Previously, VA regulations listed three disabilities as medically unexplained chronic multisystem illnesses.  VA has amended its regulations to clarify that these are only examples and that a broader array of unspecified conditions could be medically unexplained chronic multisystem illnesses.  75 Fed. Reg. 61,995 (Oct. 7, 2010).  The Veteran's claimed disabilities have been attributed to diagnosed illnesses and disabilities, but it is not clear whether any of these could be considered medically unexplained chronic multisystem illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(3).

In addition, under 38 C.F.R. § 3.317 , the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

The term "objective indications of a qualifying chronic disability" includes both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Although the Veteran is not medically trained, he is competent to report the observable manifestations of his claimed disorders.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Hence, his own assertions may serve as support for the presence of symptoms supportive of the claimed conditions as part of a Gulf War Syndrome under 38 C.F.R. § 3.317. 

For purposes of Gulf War undiagnosed illness claims, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(2)(5) . 

The Board observes that there is no medical opinion concerning whether the Veteran's claimed symptoms are part of a medically unexplained chronic multi-system illnesses in relation to the most recent change in regulation or an undiagnosed illness.  Thus, an additional opinion must be obtained on remand.

TDIU

When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined, and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the TDIU claim will be held in abeyance pending the aforestated development and adjudication of the Veteran's remaining claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment pertaining to the Veteran.
2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his asserted right shoulder disorder.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current right shoulder disability that had its onset in service or is related to any disease, event or injury in service?  For purposes of rendering this opinion, please accept as true the Veteran's report of a heavy object falling on his right shoulder in service.

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran developed arthritis of the right shoulder within one year immediately following his period of service, and if so, what was the degree of such manifestation?

The absence of evidence of treatment for a right shoulder disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.
3.  Refer the Veteran's claims folder for an etiological opinion concerning the Veteran's right and left hip disorders.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed trochanteric bursitis of the bilateral hips had its onset in service had its onset in service or is related to any in-service disease, event or injury?  

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran developed arthritis of the right or left hip within one year immediately following his period of service, and if so, what was the degree of such manifestation?

The absence of evidence of treatment for a right or left hip disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  

If an examination is deemed necessary, such should be scheduled.
4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his asserted muscle twitching and nerve disorder.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) State whether the Veteran has a disability manifested by muscle twitching and spasms that is attributable to a known clinical diagnosis, or whether any such problem is a manifestation of an undiagnosed illness.

(b) If any muscle twitching and spasms is determined to be attributable to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that such diagnosis had its onset in service or is related to any in-service disease, injury or event?

The absence of evidence of treatment for muscle twitching and spasms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his asserted chest pain and tightness.  All indicated tests and studies should be conducted.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner is requested to answer the following:

(a) State whether the Veteran has a disability manifested by chest pain and tightness that is attributable to a known clinical diagnosis, or whether any such problem is a manifestation of an undiagnosed illness.

(b) If any chest pain or tightness is determined to be attributable to a known clinical diagnosis, is it at least as likely as not (50 percent or greater probability) that the Veteran has a current disability manifested by pain and tightness in the chest that had its onset in service or is related to any in-service disease, injury or event, to include reported chest pain and tightness at separation in June 1991?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran developed cardiovascular disease within one year immediately following his period of service, and if so, what was the degree of such manifestation?

The absence of evidence of treatment for chest pain and tightness in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide a complete rationale for each opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

6.  Then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

